Judgment modified by providing in addition that said policy of insurance, issued by the said National Liberty Fire Insurance Company, defendant, be and the same hereby is reformed by striking out therefrom the word “mortgage” and by substituting therefor the words “ contract of conditional sale,” and as so modified judgment and order unanimously affirmed, with costs. The court finds that there was mutual mistake requiring that the policy of insurance be reformed in the respects demanded in the complaint.